764 N.W.2d 215 (2009)
Shaun BONKOWSKI, Plaintiff-Appellant,
v.
ALLSTATE INSURANCE COMPANY, Defendant-Appellee.
Docket No. 137672. COA No. 273945.
Supreme Court of Michigan.
April 24, 2009.

Order
On order of the Court, the application for leave to appeal the October 2, 2008 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). At oral argument, the parties shall address whether 12 percent no-fault penalty interest under MCL 500.3142 ceases to accrue once the judgment is entered. The parties may file supplemental briefs, limited to that issue, within 42 days of the date of this order, but they should not submit mere restatements of their application papers.